DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The communication received on 01 June 2021 has been acknowledged and entered.  Claims 1-22 are currently pending.  

Response to Arguments
Applicant's arguments filed 01 June 2021 have been fully considered but they are not persuasive. 
Applicants argue (in REMARKS, pages 2-3) that A. Applicants’ invention is patent eligible under the Alice/Mayo analysis… In the present Office Action, the Examiner now asserts that Applicants’ claims are directed to a generic “method of organizing human activity.” The Examiner does not identify the specifics of that alleged method of organizing human activity, but asserts that Applicants’ claims do not recite patentable subject matter because they allegedly do not provide “an improvement to the functioning of a computer or any other technical field.” Office Action at 4. The Examiner further explains that Applicant’s claims merely “[reference] a business solution to a business problem, not a technical solution to a technical problem that integrates the judicial exception into a practical application.” /d. The Examiner also suggests that to be integrated into a practical solution, the claims must recite an improvement to “a system, database, processor or mobile device.” Jd. at 5. Applicants respectfully disagree.  Under a proper analysis in Step 2A, Applicants’ claims are not directed to the alleged abstract idea but instead integrate the alleged idea into a practical application and are therefore patent eligible. Applicants respectfully submit that the Examiner’s requirement of a “technical solution 
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that the most recent claims as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “a processor,” “website,” and “mobile device”, nothing in the claim elements preclude the steps from practically being performed by commercial or legal interactions and/or managing personal behavior or relationships or interactions.  
Applicants argue (in REMARKS, pages 3-4) that i. Applicants’ invention is not “directed to” a judicial exception under Step 2A of the Alice/Mayo analysis and thus is patent eligible… Applicants respectfully submit that, in applying this test, their claims as a whole clearly go well beyond the currently alleged abstract idea of organizing human activity and integrate the alleged idea into a practical application. By way of example, claim 1 includes the following additional elements:

	with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer and metadata associated with the second image of the customer;
	extracting, from the upload of the second image file, time and location information associated with the second image of the customer, and
	using the uploaded image from the customer’s driver’s license, the uploaded second image of the customer and the extracted time and location information associated with the uploaded second image of the customer to qualify the customer for a rental transaction.

These additional elements indisputably recite more features than simply “organizing human activity.” Individually and in combination, they recite a specific improvement over the prior art that allows vehicle rental customers to be quickly and efficiently qualified in real time - at any time of the day or night - by automatically prompting the customer to upload a first image file from a customer driver’s license and prompting the customer to upload a second image, from which time and location data is extracted to qualify the customer for a rental transaction.

The Examiner appears to have concluded under Step 2A that none of this matters because Applicants’ claims allegedly provide “a business solution to a business problem, not a technical solution to a technical problem... .” See, e.g., Office Action at 4-5, 6-7. Applicants’ respectfully disagree with this analysis and conclusion. It is tantamount to an assertion that a business method is unpatentable. But this is not the law. Quite the contrary, applicable case law - including Supreme Court’s decision in Alice Corp. — makes it clear that the law does not per se exclude business methods from patent eligibility or impose any special requirements on business methods for such eligibility… In the Office Action, the Examiner does not dispute this authority but instead invites Applicants to show where their specification identifies a specific “technical problem” and where it explains how the invention provides a “technical solution” to 
 	In response to Applicants’ argument, the Examiner respectfully disagrees and respectfully notes that first, the claims as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “a processor,” “website,” and “mobile device”, nothing in the claim elements preclude the steps from practically being performed by commercial or legal interactions and/or managing personal behavior or relationships or interactions.  Secondly, there are no additional elements recited in the claims beyond the judicial exception that integrate of the judicial exception into a practical application.  Thirdly, the additional elements, taken individually and in 
combination, do not result in the claim, as a whole, amounting to significantly more than the 
exception (i.e. the additional limitations do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field).  For instance, quickly qualifying an individual making an online reservation of a rental vehicle does not improve the system, database, processor, or mobile device.  In fact, the Examiner has reviewed the specification and the claims and found that the processor, computer database, and mobile device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of prompting a customer) and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea and do not provide an inventive concept. As 
Applicants argue (in REMARKS, pages 5-6) that ii. Example 42 of the Office’s subject matter eligibility examples supports a finding of patent eligibility in this case …In the present Office Action, the Examiner argues that Example 42 is distinguishable from Applicants’ claims because “Example 42 provides a technical improvement to a technical problem.” Again, Applicants respectfully disagree.  In the Office Action, the Examiner responds that Example 42 does not apply here because “Applicants' claims as a whole merely describe how to generally ‘apply’ the concept of providing information to an administrator that compares the information/photos that can be used to quickly qualify the customer for a rental transaction information in a computer environment.” Office Action at 6. Applicants respectfully submit that this analysis is incorrect.  
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes again that Example 42 has a different fact pattern than Applicants’ claims.  Example 42 provides a technical improvement to a technical problem by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  However, Applicants’ claims as a whole merely describes how to generally “apply” the concept of providing information to an administrator that compares the information/photos that can be used to quickly qualify the customer for a rental transaction information in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an online rental transaction. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.        
Applicants argue (in REMARKS, page 6) that as a preliminary matter, the analysis appears to improperly recast the alleged abstract idea from “organizing human activity” to more specifically “providing information to an administrator that compares the information/photos that can be used to quickly qualify the customer for a rental transaction information.” Nevertheless, 
In response to Applicants’ arguments, the Examiner respectfully disagrees and notes that the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a computer database to perform the storing steps; and a processor for the prompting step; and prompting to upload from a mobile device.  The processor, computer database, and mobile device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of prompting a customer) and are merely invoked as a tool to perform the abstract idea.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.   
Applicants argue (in REMARKS, pages 6-7) that iii. Lack of preemption supports a finding that Applicants’ invention is patent eligible.  The Examiner does not argue that Applicants’ claims preempt the alleged abstract idea. This is understandable. Clearly, Applicants’ claims do not monopolize either the generic idea of “organizing human activity” or the more specific idea of “providing information to an administrator that compares the information/photos that can be used to quickly qualify the customer for a rental transaction information in a computer environment.”  Instead, the Examiner points out that the lack of preemption does not demonstrate that a claim is patent eligible. The Examiner then repeats that Applicants’ claims do not “[provide] improvement to the functioning of a computer, or to any other technology or technical field.” Office Action at 4. Again, Applicants respectfully submit that 
In response to Applicants’ arguments, the Examiner respectfully disagrees and notes that the Federal Circuit held that “when a patent’s claims ‘disclose patent[-]ineligible subject matter[,] . . . preemption concerns are fully addressed and made moot’” citing Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). Smart Sys. Innovations, majority slip op at p. 20.  Further, the Examiner has reevaluated the claims and maintains the claims as a whole recite a Method of Organizing Human Activity and do not integrate the certain method of organizing human activity into a practical application by providing an improvement to the functioning of a computer, or to any other technology or technical field.  Therefore, the Examiner maintains that the claims are ineligible.  
Applicants argue (in REMARKS, page 7) that iv. Response to Examiner’s other arguments under Step 2A of the Alice/Mayo analysis, in sum, all of the Examiner’s arguments under Step 2A are based upon the so-called search for an inventive concept, which the Examiner contends requires a technical solution to a technical problem. See, e.g., Office Action at 7. For the reasons discussed above, however, Applicants respectfully submit that the Examiner’s argument is flawed. Such a requirement would contradict controlling law that business methods are not per se excluded from patent eligibility. Moreover, the test for determining whether a claim is directed to an abstract idea under Step 2A does not include such a search for an inventive concept. See MPEP § 2106.05(I)(A).
	In response to Applicants’ argument, the Examiner respectfully disagrees.  The Examiner has analyzed the claims as whole and the specification and has not found an improvement to the functioning of computers or an improvement to other technology or technical field by Applicants’ claims.  For instance, the specification does not provide an improvement to 
Applicants argue, (in REMARKS, pages 7-8) that B. Applicants’ invention is patent eligible under Step 2B of the Alice/Mayo analysis.  Because the invention is patent eligible under the Step 2A Prong Two of the Alice/Mayo first step, Applicants submit that it is unnecessary to perform Step 2B. In any event, a proper analysis under Step 2B confirms that Applicants’ claims are patent eligible… In the present Office Action, the Examiner argues that Applicants’ claims recite nothing significantly more than the abstract idea of organizing human activity. See Office Action at 9. More specifically, the Examiner repeatedly contends that this is so because the claims purportedly do not provide a technical solution to a technical problem.  Applicants respectfully disagree and submit that the claims clearly recite much more than generically organizing human activity. For example, claim 1 recites “with a website, prompting the customer [for a rental transaction] to upload a first image file including an image from the customer’s driver’s license having a first image of the customer.” As another example, that claim recites “using the uploaded image from the customer’s driver’s license, [an] uploaded second image of the customer, [and] the information extracted from the metadata associated with the uploaded second image of the customer . . . to qualify the customer for a rental transaction.”  In any event, Applicants note that their specification and claims do describe a technical solution to the problem of remotely qualifying a customer for a rental transaction. For example, claim | recites the technical steps of uploading a second image file that includes a second image of the customer and metadata associated with the second image of the customer, and extracting time and location information associated with the uploaded second image of the customer to qualify the customer for the rental transaction. 
 	In response to Applicants’ arguments, the Examiner respectfully disagrees and notes the claim recites additional elements – using a computer database to perform the storing steps; and 
Applicants argue (in REMARKS, page 8), that moreover, Applicants’ dependent claims recite additional technical limitations. For example, claims 3 and 18 recites that the second image of the customer is uploaded within a pre-defined time before the rental time period begins to qualify the customer for the rental transaction. Taken as a whole, these limitations inarguably provide a technical solution to the subject problem.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that Applicant has not provided a technical solution to a technical problem. The processor, computer database, and mobile device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) and are merely invoked as a tool to perform the abstract idea.  
Applicants argue (in REMARKS, page 8) that finally, in the current Office Action, the Examiner points out that the previously submitted Taylor Declaration had several pages missing and was therefore insufficient to overcome the Examiner’s rejection under step 2B of the Alice/Mayo analysis. See Office Action at 9. The complete Taylor Declaration submitted with this response cures the alleged insufficiencies of the previously filed declaration and establishes that the elements described above were neither well- known, routine nor conventional in the vehicle-rental industry. Applicants respectfully submit that the Office Action fails to provide any evidence of the type required by the Berkheimer memo to support a contrary conclusion.
	In response to Applicants’ arguments, the Examiner respectfully notes that the Declaration under 37 CFR 1.132 filed 18 June 2019 is insufficient to overcome the rejection 
 	Regarding the Declaration under 37 CFR 1.132 filed on 01 June 2021, it is insufficient to overcome the rejection of claims 1-22 under U.S.C. 103 because the Declaration refers only to the system described in the above referenced application and not to the individual claims of the application.  As such the Declaration does not show that the objective evidence of nonobviousness is commensurate with the claims.  See MPEP 716. Further, the rejection under 35 U.S.C. 103 U.S.C. has not been overcome because in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. 

Applicants argue, (in REMARKS, pages 9-13) that regarding 2. Response to Rejections under 35 U.S.C. § 103(a)… Applicants respectfully submit that the Office Action does not satisfy these criteria and therefore does not establish a prima facie case of obviousness.  A. The cited art does not teach or suggest all of the features of Applicants’ claims.  In rejecting Applicants’ claims, the Examiner has relied on Dalit et al. (US Patent No. 8,577,810) in view of Lee (US PG Pub. 2012/0114196) in further view of Becker et al. (US Patent No. 7,991,388) and Bonalle et al. (US PG Pub. 2008/0067242) and further in view of Kennberg et al. (US PG Pub. 2012/0323930)(‘“Kennberg”), Deane et al. (US 2009/0321517)(“Deane”), Menendez et al. US 2010/0106608 (“Menendez”), and Yancosek (US PG Pub. 2013/0011820).  Applicants respectfully submit, however, that these references do not teach or suggest all of the features of Applicants’ claimed invention.

Dalit discloses a system and service for authorizing a mobile payment for a transaction. Upon signing up for the mobile payment authorization service, a consumer provides a self-portrait photo (e.g., from a driver’s license or passport) that later is compared to a facial image of the customer captured by a point-of-sale device (col. 3, lines 1-12). In one embodiment, the consumer’s mobile device captures a facial image of the consumer, which it sends to the POS device after receiving a facial image request from the POS device. The mobile device captures the facial image within a few seconds of the request in order to prevent the customer from using an old facial image (col. 5, lines 1-30).  Dalit does not address the problem of how to qualify a customer for a rental transaction.  Dalit does not prompt the customer to upload an image from the customer’s driver’s license. Rather, Dalit uses photographic information from state databases of driver’s licenses. It does not teach or suggest that the customer uploads this information from such a database. Moreover, as the Examiner acknowledges, nothing in Dalit teaches or suggests using a facial image comparison to qualify a rental customer or prompting the customer to upload a second image of the customer to qualify for a rental transaction and from that uploaded second image, deriving time and location information associated with the image. See Office Action at 22.

Lee discloses a method for validating the identity of the person by comparing a photograph on a photo ID against images that are available through various websites, such as image sharing and social network websites. [0030] Lee does not address the problem of how to qualify a customer for a rental transaction.  Lee does not teach or suggest prompting the requestor to capture and upload an image of himself/herself from the person’s driver’s license. Instead, Lee teaches that the requestor’s photo ID is 

Muriello discloses an online system for authentication of a user based on signatures of cameras used to capture images uploaded to the online system. Users of the system upload photos taken from their cameras. The system extracts characteristic information about the camera that captured the photos. This information includes a mapping of faulty pixels and metadata included with the photos (Abstract). The metadata can include time and location information for the captured image. The online system stores an association between the user and the camera, which association is used to authenticate a user who has lost their usual authentication information, such as a password (para. [0014]). For authentication, the user is asked to upload new photos taken from the camera that the user previously used. The system matches the information extracted from the newly uploaded photo against stored information of a camera that the user previously used. The user is successfully authenticated if the camera used for the newly uploaded photo matches a previously stored camera (Abstract).
Muriello addresses a very different problem than Applicants’ invention. Specifically, Muriello addresses the problem of authenticating a user (i.e., confirming that the user’s identity) to allow them to access the system. In contrast, Applicants’ invention addresses the problem of remotely qualifying a customer for a rental transaction, which involves more than simply confirming that the customer has possession of a camera that they previously used to upload a photo.  Nothing in Muriello teaches or suggests prompting a rental customer to upload an image from the customer’s driver’s license or using such information to qualify the customer for a rental transaction. Also, Muriello does not teach or suggest prompting the customer to upload a second image of himself/herself. On the contrary, rather than prompting users to take a second picture of themselves, Muriello prompts the user to take and upload any image with a specific camera previously used to upload a photo to the system. Moreover, although Muriello does teach that the uploaded image can include metadata, it does not teach or suggest why or how such metadata would be used to qualify a customer for a rental transaction.

   	Bonalle discloses a method for facilitating biometric security in a smartcard-reader transaction system. A database file structure stores data useful for securing and paying for transactions including rental car transactions [0060], [0119-0125], For biometric security, the system can be configured to use facial recognition [0260].  Like the above references, Bonalle also does not address the problem of how to qualify a customer for a rental transaction.  Bonalle does not teach or suggest prompting a customer to capture and upload an image of the customer’s driver’s license. Rather, the Bonalle facial recognition feature is used to compare a facial scan of the customer with a digitized facial scan stored in a database 

 	Kennberg discloses a system for receiving image data corresponding to an image and suggesting captions or tags for the image. The image data can include timestamp data or GPS data [0013].  Kennberg also does not address the problem of how to qualify a customer for a rental transaction.  Nothing in Kennberg teaches or suggests prompting a rental customer to upload an image from the customer’s driver’s license or using such information to qualify a customer for a rental transaction.

Similarly, neither Deane nor Yankosek addresses the problem of remotely qualifying a rental customer.  Deane discloses a security system that includes a portable or handheld device to be used as a security card or identification badge to enter a secure building (Para. [0015]. Nothing in Dean teaches or suggests using the device to qualify a customer for a rental transaction.  Yancosek discloses a device for measuring a person’s thumb dexterity as specifically needed for texting on a mobile telephone or other mobile or electronic device (Para. [0010]). Nothing in Yancosek discloses or suggests using the device to qualify a customer for a rental transaction.

Menendez discloses a method and system for creating and storing an electronic rental contract for a rental vehicle from a rental car company to permit a customer to bypass a rental counter of a car rental facility (Abstract).  Although Menendez addresses a similar problem to that addressed by Applicants’ invention, itis notable that Menendez does not cure the shortcomings of the above-referenced art.  For example, Menendez does not teach or suggest prompting a customer to upload an image from the customer’s driver’s license, or prompting the customer to upload a second image of the customer to qualify for the rental transaction, or from that uploaded second image, deriving time and location information associated with the image.

 	For the reasons discussed in this response as well as in their previous responses, Applicants’ respectfully submit that the cited references fail to teach or suggest all of the recited elements of Applicants’ claims. The Examiner concludes, nevertheless, that it would have been 
obvious to combine all of these references, as well as several others to achieve Applicants’ invention. Applicants respectfully submit, however, that the objective evidence of record, including the Taylor Declaration, rebuts such a finding.

In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, Lee disclose:  prompting the requestor to capture and upload an image of himself/herself from the requester’s driver’s license in [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee: [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]); and in [0031], the approach used in the invention for validating identify of the person includes comparing the provided photograph on the photo ID against the images that are available through various websites, including image sharing and social networks websites. Among such websites may be mentioned MYSPACE, BEBO, FACEBOOK, TWITTER, YOUTUBE, LINKEDIN, PHOTOBUCKET, SNAPFISH, WINDOWS LIVE PHOTOS, WEBSHOTS, FLICKR, etc.  Secondly, Lee discloses uploading a driver’s license, Dalit discloses a customer providing an image via the Internet, including upload of data from driver's license photo databases (see col 3, lines 4 -12; and col. 3, lines 60 -67); Muriello et al discloses from the upload of the second image file, deriving time and location information associated with the second image of the customer (see Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was Bonalle et al. discloses using the uploaded image from the customer's driver's license which includes time information associated with the uploaded second image of the customer to qualify the customer for a rental transaction (see [0060],[0250], and [0259]-[0262]).  Deane discloses displaying two images adjacent to each other simultaneously to compare for identification verification purposes (see [0063]); Yancosek discloses wherein the stored qualification information associated with the customer includes the results of a dexterity test that can be performed by the customer using a mobile device (see [0013] and [0055] noting the storage of the results of measured dexterity data obtained on a mobile device); and Menendez et al. discloses the stored qualification information associated with the customer includes a location of the rental and geographic information on the customer's driver's license (see [0009] -[0012] and [0103] - [0106] noting information stored includes information of the location of the rental; and driver's license information geographic location is verified by numeric numbers on the license).  

Lastly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue, (in REMARKS, page 13) that B. Applicants’ evidence rebuts any alleged prima facie case of obviousness.  Under Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), objective evidence relevant to the issue of obviousness must be evaluated by Office personnel. Id. at 17-18, 148 USPQ at 467… Applicants respectfully submit that the complete Taylor Declaration addresses the alleged insufficiencies asserted by the Examiner in the Office Action . See, e.g., Office Action at 9, 14-15. Specifically, it presents evidence of numerous objective indicia of non-obviousness - commonly referred to as secondary considerations. This includes evidence of: a long-felt unsolved need for customers to access rental inventory when rental locations are closed; the failure of others to solve the problems 
In response to Applicants’ arguments, the Examiner respectfully disagrees.  So as shown, the declaration offers very little evidence other than having a date (April 2013), identifying the problem (in point 8), and showing of commercial success.  However, there are not any evidences needed to show a long felt need; and there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. 
Furthermore, the Declaration asserts providing inventories country-wide, 24/7/365 and enabling all inventories, however this feature is not presently claimed. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  Similarly, the commercial successes showed absolutely no link between the invention and the commercial success.  Therefore, the Examiner maintains the Declaration is insufficient and does not overcome the rejection of claims 1-22.   
Applicants argue, (in REMARKS, pages 13-14) that regarding C. Response to Specific Claim Rejections, Claims 1-4, 8, 13,16-19 and 22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dalit in view of Lee in further view of Muriello and in further view of Bonalle. Applicants respectfully traverse these rejections.  Regarding Claims 1-4… Dalit, Lee, Muriello and Bonalle, taken alone or in combination, do not teach or suggest all of the features 
with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer;
	from the upload of the second image file, deriving time and location information associated with the second image of the customer; and
	using the uploaded image from the customer’s driver’s license, the uploaded second image of the customer and the time and location information associated with the uploaded second image of the customer to qualify the customer for a rental transaction.

Applicants respectfully submit, therefore that claim 1 is patentable over Dalit, Lee, Muriello  and Bonalle, whether taken alone or in combination.
In response to Applicants’ arguments, the Examiner respectfully disagrees.  Lee discloses prompting the requestor to capture and upload an image of himself/herself from the requester’s driver’s license in [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee: [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph.  Lee discloses uploading a driver’s license, Dalit does disclose in col 3, lines 4 -12; and col. 3, lines 60 -67 noting a customer providing an image via the Internet, including upload of data from driver's license photo databases.  Muriello et al. discloses in Bonalle et al.; [0060],[0250], and [0259]-[0262] noting a rental car transaction that is authenticated by verifying smart card data which encompasses verifying a stored image to an instant image of the customer); and storing in a computer database rental transaction information associated with a customer for reserving a rental item for a rental time period (Bonalle et al.; [0069],[0262] noting the storage of facial scan in database to authenticate user for rental car transaction).  Therefore, the Examiner is not persuaded by Applicant’s arguments.
Applicants argue (in REMARKS, page 14) that each of claims 2-4 depends from and includes all of the features of claim 1. At least for the reasons discussed above with respect to claim 1, therefore, Dalit, Lee, Muriello  and Bonalle also fail to teach or suggest all of the features of claims 2-4. Applicants respectfully submit, therefore, that each of claims 2-4 is patentable over Dalit, Lee, Muriello  and Bonalle, whether taken alone or in combination.
 	In response to Applicants’ arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
Applicants argue (in REMARKS, page 15) that regarding claims 8 and 13, Claim 8 is directed to a method for online real-time qualification of rental customers that includes: storing in a computer database rental qualification information associated with a customer for reserving a rental item for a rental time period; with a website… using the uploaded image from the customer’s driver’s license, the uploaded second image of the customer, the information extracted from the metadata associated with the uploaded second image of the 

with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer and metadata associated with the second image of the customer;

 	extracting information from the metadata associated with the second image of the customer, including information sufficient to determine a time and location associated with the second image of the customer; and
using the uploaded image from the customer’s driver’s license, the uploaded second image of the customer, the information extracted from the metadata associated with the uploaded second image of the customer, and the stored qualification information associated with the customer to qualify the customer for a rental transaction.  
Applicants respectfully submit, therefore that claim 8 is patentable over Dalit, Lee, Muriello  and Bonalle, whether taken alone or in combination.

 	In response to Applicants’ arguments, the Examiner respectfully disagrees.  Lee discloses uploading a driver’s license, Dalit does disclose in col 3, lines 4 -12; and col. 3, lines 60 -67 noting a customer providing an image via the Internet, including upload of data from driver's license photo databases; Muriello et al. discloses in Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image;  and the metadata attribute is a geographical location associated with the place where the image was captured; and in [0006], The images can also be analyzed by extracting metadata from files associated with the images); and Bonalle et al. discloses in [0060],[0250], and [0259]-[0262] rental car transactions that is authenticated by verifying smart card data which encompasses verifying a stored image to an instant image of the customer); and in [0069],[0262] noting the storage of 
Applicants argue (in REMARKS, pages 15-16) that Claim 13 depends from and includes all of the features of claim 8. At least for the reasons discussed above with respect to claim 8, therefore, Dalit, Lee, Muriello  and Bonalle also fail to teach or suggest all of the features of claim 13. Applicants respectfully submit, therefore, that claim 13 is patentable over Dalit, Lee, Muriello and Bonalle whether taken alone or in combination.
In response to Applicants’ arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 8.
Applicants argue (in REMARKS, page 16) that regarding Claim 16, Claim 16 is directed to a system for real-time qualification of rental customers, wherein the system includes: a database operative to store account information associated with a customer for a rental transaction; and an input component operative to receive from the customer a first image file including an uploaded image of the customer’s driver’s license having a first image of the customer and an uploaded second image file including a second image of the customer, wherein the uploaded second image is uploaded by the customer from a mobile device. The system also includes a processor operative with the database to: derive information from the upload of the second image file sufficient to determine a time and location associated with the second image of the customer; and use the uploaded image from the customer’s driver’s license, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction.  Dalit, Lee, Muriello  and Bonalle, taken alone or in combination, do not teach or suggest all of the features of claim 16. For the reasons discussed above, at the very least, Dalit, Lee, Muriello  and Bonalle fail to teach or suggest the following claimed features:

	a processor operative with the database to:
	derive information from the upload of the second image file sufficient to determine a time and location associated with the second image of the customer; and
	use the uploaded image from the customer’s driver’s license, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction.

Applicants respectfully submit, therefore that claim 16 is patentable over Dalit, Lee, Muriello  and Bonalle, whether taken alone or in combination.
 	In response to Applicants’ arguments, the Examiner respectfully disagrees.  Lee discloses uploading a driver’s license, Dalit does disclose in col 3, lines 4 -12; and col. 3, lines 60 -67 noting a customer providing an image via the Internet, including upload of data from driver's license photo databases; and Muriello et al. discloses in Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured; and in [0006], The images can also be analyzed by extracting metadata from files associated with the images); and Bonalle et al. discloses in [0060],[0250], and [0259]-[0262] rental car transactions that is authenticated by verifying smart card data which encompasses verifying a stored image to an instant image of the customer); and in [0069],[0262] noting the storage of facial scan in database to authenticate user for rental car transaction).  Therefore, the Examiner is not persuaded by Applicant’s arguments.   
Applicants argue (in REMARKS, page 16) that each of claims 17-19 and 22 depend from and includes all of the features of claim 16. At least for the reasons discussed above with respect to claim 16, therefore, Dalit, Becker and Bonalle also fail to teach or suggest all of the features of claims 17-19 and 22. Applicants respectfully submit, therefore, that each of 
In response to Applicants’ arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 16.
Applicants argue (in REMARKS, page 17) that In addition, claim 18 recites that the second customer image must be uploaded within a pre-defined time before the rental time period begins to qualify the customer for the rental transaction, and claim 19 recites that the pre-defined time before the rental time period begins is one hour or less. Dalit, Lee, Muriello and Bonalle also fail to teach or suggest these features.  Applicants respectfully submit, therefore, that each of claims 17-19 and 22 is patentable over Dalit, Lee, Muriello and Bonalle, whether taken alone or in combination. 
 	In response to Applicants’ arguments, the Examiner respectfully disagrees and notes that Dalit et al. in col. 5, lines 20 – 30,  notes the second image is captured within a short window of time to prevent fraudulent activities and ensure it is the verified person to process transaction); and Dalit et al. further discloses wherein the pre-defined time before the rental time period begins is one hour or less in col. 5, lines 20 – 30, noting the second image is captured within  a short window of time and the window of time being less than a minute.
Applicants argue (in REMARKS, page 17) that each of claims 5 and 6 depends from and includes all of the features of claim 1. At least for the reasons discussed above with respect to claim 1, therefore, Dalit, Lee, Muriello and Bonalle also fail to teach or suggest all of the features of claim 5 and 6. Kennberg does not cure these shortcomings of Dalit, Lee, Muriello and Bonalle.  Applicants respectfully submit, therefore, that each of claims 5 and 6 is patentable over Dalit, Lee, Muriello, Bonalle and Kennberg, whether taken alone or in combination.
In response to Applicants’ arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
Applicants argue (in REMARKS, page 17) that Claim 7 depends from and includes all of the features of claim 1. At least for the reasons discussed above with respect to claim 1, therefore, Dalit, Lee, Muriello and Bonalle also fail to teach or suggest all of the features of claim 7. Deane does not cure these shortcomings of Dalit, Lee, Muriello and Bonalle. Applicants respectfully submit, therefore, that claim 7 is patentable over Dalit, Lee, Muriello, Bonalle and Deane, whether taken alone or in combination.
In response to Applicants’ arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1.
Applicants argue (in REMARKS, page 18) that each of claims 9-12 and 14 depends from and includes all of the features of claim 8. At least for the reasons discussed above with respect to claim 8, therefore, Dalit, Lee, Muriello and Bonalle also fail to teach or suggest all of the features of each of claims 9-12 and 14. Menendez does not cure these shortcomings of Dalit, Lee, Muriello and Bonalle. Applicants respectfully submit, therefore, that each of claims 9-12 and 14 is patentable over Dalit, Lee, Muriello, Bonalle and Menendez, whether taken alone or in combination.
In response to Applicants’ arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 8.
Applicants argue (in REMARKS, page 18) that Claim 15 depends from and includes all of the features of claim 8. At least for the reasons discussed above with respect to claim 8, therefore, Dalit, Lee, Muriello and Bonalle also fail to teach or suggest all of the features of claim 15.  Yancosek does not cure these shortcomings of Dalit, Lee, Muriello and Bonalle. Applicants respectfully submit, therefore, that claim 15 is patentable over Dalit, Lee, Muriello, Bonalle  and Yancosek, whether taken alone or in combination.
In response to Applicants’ arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 8.
Applicants argue (in REMARKS, page 18) that each of claims 20 and 21 depends from and includes all of the features of claim 16. At least for the reasons discussed above with respect to claim 16, therefore, Dalit, Lee, Muriello and Bonalle also fail to teach or suggest all of the features of claim 20 and 21. Kennberg does not cure these shortcomings of Dalit, Lee, Muriello and Bonalle.  Applicants respectfully submit, therefore, that each of claims 20 and 21 is patentable over Dalit, Lee, Muriello, Bonalle and Kennberg, whether taken alone or in combination.
In response to Applicants’ arguments, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1-15 are directed to a method (i.e., a process); and Claims 16-22 are directed to a system (i.e., a machine).  Therefore, claims 1-22 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent Claim 1 substantially recites storing rental transaction information associated with a customer for reserving a rental item for a rental time period;  prompting the customer to upload an image from the customer’s driver’s license having a first image of the prompting the customer to upload a second image file that includes a second image of the customer; from the upload of the second image file, deriving time and location information associated with the second image of the customer; and using the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer and the time and location information associated with the uploaded second uploaded image of the customer to qualify the customer for a rental transaction.  
Independent Claim 8 substantially recites storing rental qualification information associated with a customer for reserving a rental item for a rental time period; prompting the customer to upload a first image file including an image from the customer’s driver’s license having a first image of the customer;  prompting the customer to upload a second image file that includes a second image of the customer and metadata associated with the second image of the customer; extracting information from the metadata associated with the second image of the customer, including information sufficient to determine a time and location associated with the second image of the customer; and using the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer, the information extracted from the metadata associated with the uploaded second image of the customer, and the stored qualification information associated with the customer to qualify the customer for a rental transaction. The claims as a whole recite a method or organizing human activity.  
Independent Claim 16 substantially recites store account information associated with a customer for a rental transaction; receive from the customer a first image file including an uploaded image of the customer’s driver’s license having a first image of the customer and an uploaded second image file including a second image of the customer; derive information from the upload of the second image file sufficient to determine a time and location associated with the second image of the customer; and use the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction”. 
storing rental transaction information associated with a customer for reserving a rental item for a rental time period”/”storing rental qualification information”/”store account information”;  
“prompting the customer to upload an image from the customer’s driver’s license having a first image of the customer”/“prompting the customer to upload a first image file including an image from the customer’s driver’s license having a first image of the customer”/ receive from the customer a first image file including an uploaded image of the customer’s driver’s license having a first image of the customer and an uploaded second image file including a second image of the customer; 
“prompting the customer to upload a second image file that includes a second image of the customer”/”prompting the customer to upload a second image file that includes a second image of the customer and metadata associated with the second image of the customer; 
from the upload of the second image file, deriving time and location information associated with the second image of the customer”/ “from the upload of the second image file, deriving time and location information associated with the second image of the customer”/ “derive information from the upload of the second image file sufficient to determine a time and location associated with the second image of the customer”; and 
“using the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer and the time and location information associated with the uploaded second uploaded image of the customer to qualify the customer for a rental transaction”/”using the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer and the time and location information associated with the uploaded second uploaded image of the customer to qualify the customer for a rental transaction”/”use the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer, and the information associated with the uploaded second image qualify the customer for a rental transaction” as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “a processor,” “website,” and “mobile device”, nothing in the claim elements preclude the steps from practically being performed by commercial or legal interactions and/or managing personal behavior or relationships or interactions. For example, but for the “a processor” language, “prompting” in the context of this claim encompasses the user being reminded or prodded to transfer an image. Similarly, the limitation of storing rental transaction information, associated with a customer for reserving a rental item for a rental time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. For example, but for the “a computer database” language, “storing” in the context of this claim encompasses the user storing rental transaction information. The mere recitation of     a generic computer (“a computer database,” “a website,” “a processor,” “a mobile device,” and “a second image file” in Independent claim 1; “a computer database,” “a website,” “a first image file,” “a second image file,” and “a mobile device” in Independent Claim 8; “a system,” “a database,” “an input component,” “a mobile device,” “a first image file,” “a second image file,” and “a processor” in Independent claim 16) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a computer database to perform the storing steps; and a processor for the prompting step; and prompting to upload from a mobile device.  The i.e., as a generic processor performing a generic computer function of prompting a customer) and are merely invoked as a tool to perform the abstract idea.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.   Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to 
significantly more than the judicial exception.  As discussed above with respect to

integration of the abstract idea into a practical application, the additional element of using a processor to perform both the qualifying amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
          As per dependent claim 2, the limitation “comparing the image from the customer’s driver’s license…“, is further directed to a method of organizing human activity, as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
    	As per dependent claims 3-5, 9-14, and 19-20, the limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to claim 1, 8, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
            As per dependent claims 6 and 21, the recitation of “a GPS location” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claims 1 and 16, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
   	As per dependent claim 7, the limitation “displaying the image…“, is further directed to a method of organizing human activity, as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
        	As per dependent claim 15, the recitation “results of a test…” is further directed to a method of organizing human activity as described in claim 8. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. The recitation of “a mobile device” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claim 8, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
 	As per dependent claim 17, the limitation “compare the first image of the customer…“, is further directed to a method of organizing human activity, as described in claim 16.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 18, the limitation “qualify the customer …“, is further directed to a method of organizing human activity, as described in claim 8.  For the reasons described above with respect to claim 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 22, the limitation “display the image…“, is further directed to a method of organizing human activity, as described in claim 16.  For the reasons described 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining
obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating
obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1–4, 8, 13, 16–19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalit et al. (US Patent No. 8,577,810) in view of Lee (US PG Pub. 2012/0114196) in further view of Muriello et al. (US PG Pub. 2012/0070029) and Bonalle et al. (US PG Pub. 2008/0067242).
As per claim 1, Dalit et al. discloses a method for real-time qualification of rental customers, the method comprising:
with a website including a processor in communication with the computer database, prompting the customer to upload an image having a first image of the customer (see Dalit et al.:  col 3, lines 4 -12; and col. 3, lines 60 -67 noting a customer providing an image via the Internet, including upload of data from driver's license photo databases).
Dalit et al. does not explicitly disclose however, Lee discloses that the image is uploaded from the customer's driver's license having a first image of the customer (Lee: [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]); and  
 	with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer ([0031], the approach used in the invention for validating identify of the person includes comparing the provided photograph on the photo ID against the images that are available through various websites, including image sharing and social networks websites. Among such websites may be mentioned MYSPACE, BEBO, FACEBOOK, TWITTER, YOUTUBE, LINKEDIN, PHOTOBUCKET, SNAPFISH, WINDOWS LIVE PHOTOS, WEBSHOTS, FLICKR, etc. Many users upload pictures of themselves or other users to these websites. The user's personal information may be used to find relevant images displaying the person who needs to be verified). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Dalit et al. in view of Lee does not explicitly, disclose, however, Muriello et al.  discloses: 
from the upload of the second image file, deriving time and location information associated with the second image of the customer (Muriello et al.: Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to include the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer from the upload of the second image file, deriving time and location information associated with the second image of the customer; and as Muriello et al. in order to authenticate users based on camera signatures/metadata obtained from the images since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Dalit et al. in view of Lee and Muriello et al. does not explicitly discloses, however, Bonalle et al. discloses:
using the uploaded image from the customer's driver's license, the uploaded second image of the customer and the time information associated with the uploaded second image of the customer to qualify the customer for a rental transaction (Bonalle et al.; [0060],[0250], and [0259]-[0262] noting a rental car transactions that is authenticated by verifying smart card data which encompasses verifying a stored image to an instant image of the customer); and
storing in a computer database rental transaction information associated with a customer for reserving a rental item for a rental time period (Bonalle et al.; [0069],[0262] noting the storage of facial scan in database to authenticate user for rental car transaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee and Muriello et al. second uploaded images using the uploaded image from the customer's driver's license, the uploaded second image of the customer and the time and location information associated with the uploaded second image of the customer to qualify the customer for a rental transaction; storing in a computer database rental transaction information associated with a customer for reserving a rental item for a rental time period as taught by Bonalle et al. in the method, system, and CRM of Dalit et al., and method of Becker et al. in order to improve the method of storing rental agreements so that a user profile is located in a centralized location ([0257] of Bonalle et al.) 
Bonalle et al. does not explicitly disclose using location information associated with the uploaded second image of the customer to qualify the customer for a rental transaction, however, Muriello et al. discloses:
also using the location information associated with the uploaded second image of the customer to authenticate a user (Muriello et al.: Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee and second uploaded images using the uploaded image from the customer's driver's license to qualify the customer for a rental transaction of Bonalle et al. to include the time and location information as taught by Muriello et al. in the method, system, and CRM of Dalit et al., and the method of storing rental agreements of Bonalle et al. in order include the geographical location and time at which the image was captured to authenticate a customer.

As per claim 2, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  discloses the method of claim 1.  Dalit et al. further discloses wherein the step of using the uploaded image, the uploaded  second image of the  customer and  the  derived  time  and  location  information  associated  with  the uploaded  second  image to qualify the customer for a rental transaction  includes comparing the image  from the customer's driver's license to the uploaded second image of the customer (Dalit et al.:  col 3, lines 29 - 40 noting the second image and payment details associated with second image flow through  the system and are compared with the previous verified image for verification by facilitator to process transaction)
Dalit et al. does not explicitly disclose; however, Lee discloses the uploaded image is from the customer's driver's license (Lee: [0043], obtaining the digital copy of an identification Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. discloses the method of claim 1.  Dalit et al. further discloses wherein the second image of the customer must be uploaded within a pre-defined time before the rental time period begins to qualify the customer for the rental transaction (Dalit et al.:  col. 5, lines 20 - 30 noting the second image is captured within  a short window of time).

As per claim 4, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  discloses the method of claim 1.  Dalit et al. further discloses wherein the pre-defined time Dalit et al.: col. 5, lines 20 - 30 noting the second image is captured within  a short window of time and the window of time being less than a minute).

As per claim 8, Dalit et al. discloses a method for real-time qualification of rental customers, the method comprising: 
with a website including a processor in communication with the computer database, prompting the customer to upload an image having a first image of the customer; (Dalit et al.: col 3, lines 4 -12 and col. 3,lines 60 -67 noting a customer providing an image via the Internet, including upload of data from driver's license photo databases).
Dalit et al. does not explicitly disclose; however, Lee discloses that the image is uploaded from the customer's driver's license having a first image of the customer (Lee: [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s  Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Dalit et al. in view of Lee does not explicitly disclose, however, Muriello et al. discloses: 
with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer and metadata associated with the second image of the customer (Muriello et al.: Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured); and 
extracting information from the metadata associated with the second image of the customer, including information sufficient to determine a time and location associated with the second image of the customer (Muriello et al.: Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured; [0006] The images can also be analyzed by extracting metadata from files associated with the images). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to include the with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer and metadata associated with the second image of the customer; extracting information from the metadata associated with the second image of the customer, including information sufficient to determine a time and location associated with the second image of the customer as taught by Muriello et al. since the claimed 
	Dalit et al. in view of Lee and Muriello et al. does not explicitly disclose, however, Bonalle et al. discloses:
using the uploaded image from the customer's driver's license, the uploaded second image of the customer, the information extracted from the metadata associated with the uploaded second image of the customer, and the stored qualification information associated with the customer to qualify the customer for a rental transaction (Bonalle et al.; [0060],[0250], and [0259]-[0262] noting a rental car transactions that is authenticated by verifying smart card data which encompasses verifying a stored image to an instant image of the customer); and 
storing in a computer database rental qualification information associated with a customer for reserving a rental item for a rental time period (Bonalle et al.,[0069],[0262] noting the storage of facial scan in database to authenticate user for rental car transaction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee and Muriello et al.’s  second uploaded images using the uploaded image from the customer's driver's license, the uploaded second image of the customer and the time and location information associated with the uploaded image from the customer's driver's license, the uploaded second image of the customer, the information extracted from the metadata associated with the uploaded second image of the customer, and the stored qualification information associated with the customer to qualify the customer for a rental transaction; storing in a computer database rental transaction information associated with a customer for reserving a rental item for a rental time period the uploaded second image of the customer to qualify the customer for a rental Bonalle et al. in the method, system, and CRM of Dalit et al., and method of Muriello et al. in order to improve the method of storing rental agreements so that a user profile is located in a centralized location ([0257] of Bonalle et al.) 

As per claim 13, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  discloses the method of claim 8.  Dalit et al. further discloses wherein the stored qualification information associated with the customer includes previously uploaded images associated with the customer (Dalit et al.: col 4, lines 23 - 35 noting the system including a repository that is coupled with the verification server that stored verified facial images for comparison and transaction authorizations).

As per claim 16, Dalit et al. further discloses a system for real-time qualification of rental customers, the system comprising:
an input component operative to receive from the customer a first image file including an uploaded image having a first image of the (Dalit et al.:  col 3, lines 4 -12, col. 3, lines 25-40; col. 3, lines 60-67; and col 10, lines 55-60 noting a computer system with input means to receive an image via the Internet, including upload of data from driver's license photo databases).
Dalit et al. does not explicitly disclose; however, Lee discloses that the image is uploaded from the customer's driver's license having a first image of the customer (Lee: [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]); and
an uploaded second image file including a second image of the customer, wherein the uploaded  second image is uploaded by the customer from a mobile device; and with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer (Lee: [0031], the approach used in the invention for validating identify of the person includes comparing the provided photograph on the photo ID against the images that are available through various websites, including image sharing and social networks websites. Among such websites may be mentioned MYSPACE, BEBO, FACEBOOK, TWITTER, YOUTUBE, LINKEDIN, PHOTOBUCKET, SNAPFISH, WINDOWS LIVE PHOTOS, WEBSHOTS, FLICKR, etc. Many users upload pictures of themselves or other users to these websites. The user's personal information may be used to find relevant images displaying the person who needs to be verified). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Dalit et al. in view of Lee does not explicitly disclose, however, Muriello et al. discloses a processor operative with the database to:
derive information from the upload of the second image file sufficient to determine a time and location associated with the second image of the customer (Muriello et al.: Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured; [0006] The images can also be analyzed by extracting metadata from files associated with the images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer and metadata associated with the second image of the customer; extracting information from the metadata associated with the second image of the customer, including information sufficient to determine a time and location associated with the second image of the customer as taught by Muriello et al. in the method of Lee, in the method, system, and CRM of Dalit et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dalit et al. in view of Muriello et al. does not explicitly disclose, however, Bonalle et al. discloses:
a database operative to store account information associated with a customer for a rental transaction (Bonalle et al.:  [0262] noting the storing a database the digital image of user for use in the user authentication); and 
use the uploaded image from the customer's driver's license image, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction (Bonalle et al.:  [0060], a database operative to store account information associated with a customer for a rental transaction use the uploaded image from the customer's driver's license image, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction as taught by Bonalle et al. in the method, system, and CRM of Dalit et al., and method of Muriello et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the  results of the combination were predictable, in order to authenticate and validate transaction (see, for example, Paragraph [0257] of Bonalle et al.).

As per claim 17, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. discloses the system of claim 16.  Dalit et al. further teaches wherein the processor is operative to compare the uploaded first image of the customer to the uploaded second image of the customer (see Dalit et al.:  col 3, lines 29 - 40 noting the second image and payment details associated with second image flow through the system and are compared with the previous verified image for verification by facilitator).

As per claim 18, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. discloses the system of claim 16.  Dalit et al. further discloses wherein the processor is operative to qualify the customer for the rental transaction if second image of the customer is uploaded within a pre­ defined time before the rental time period begins (Dalit et al.:  col. 5, lines 

As per claim 19, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  discloses the system of claim 16.  Dalit et al. further discloses wherein the pre-defined time before the rental time period begins is one hour or less (Dalit et al.: col. 5, lines 20 - 30 noting the second image is captured within  a short window of time and the window of time being less than a minute).

As per claim 22, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. discloses the system of claim 16.  Dalit et al. further discloses wherein the processor is operative to simultaneously display the uploaded image and the uploaded second image of the customer for comparison by an administrator (Dalit et al.:  col 3, lines 29 - 40 noting the second image and payment details associated with second image flow through the system and are compared with the previous verified image for verification by facilitator).
 	Dalit et al. does not explicitly disclose however, Lee discloses the uploaded image is from the customer's driver's license (Lee: [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dalit et
al. (US Patent No. 8,577,810) in view of Lee (US PG Pub. 2012/0114196) in view of Muriello et al. (US PG Pub. 2012/0070029) and Bonalle et al. as applied to claim 2 above and further in view of Deane et al. (US PG Pub. 2009/0321517).
As per claim 7, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  discloses the method of claim 2.  Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. does not explicitly disclose, however, Deane et al. discloses wherein  comparing  the  image  from   the customer's  driver's  license to  the  uploaded  second  image  of  the  customer  includes simultaneously  displaying  the  image  from  the customer's   driver's  license   and  the uploaded second image of the customer for comparison by an administrator (Deane et al. [0063] and Fig. 11 noting displaying two images adjacent to each other simultaneously to compare for identification verification purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein comparing the customer's driver's license image to the uploaded second image of the customer includes simultaneously displaying the customer's driver's license image and the uploaded second image for comparison by an administrator as taught by Deane et al. in the method, system, Dalit et al. and methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to verify/validate the identity of a user for security purposes (see, for example, Abstract of Deane et al.).

Claims 9-11, 12, and 14 are rejected under 35 U.S.C. 103(a) as being 
unpatentable over Dalit et al. (US Patent No. 8,577,810), in view of Lee (US PG Pub. 2012/0114196) in view of Muriello et al. (US PG Pub. 2012/0070029) and Bonalle et al. as applied to claim 8, in even further in view of Menendez et al. (US PG Pub. 2010/0106608).
As per claim 9, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. discloses the method of claim 8.  Dalit et al. in view of Muriello et al. and Bonalle et al. does not explicitly disclose, however, Menendez et al. discloses wherein the stored qualification information associated with the customer includes whether the customer has previously rented a vehicle (Menendez et al.:  [0104] - [0105] noting stored user profile information includes a search of past rentals).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the stored qualification information associated with the customer includes whether the customer has previously rented a vehicle as taught by Menendez et al. in the method, system, and CRM of Dalit et al., methods of Lee, methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were Menendez et al.).

As per claim 10, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. discloses the method of claim 8.  Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. does not explicitly disclose, however, Menendez et al. discloses wherein the stored qualification information associated with the customer includes whether the customer has previously purchased any other good or service (see Menendez et al. paragraph [0106] noting any additional rental items received such as child safety seat or other ancillary service).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the stored qualification information associated with the customer includes whether the customer has previously rented a vehicle as taught by Menendez et al. in the method, system, and CRM of Dalit et al., method of Lee, methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to verify/validate the identity of a user for security purposes (see, for example [0150] of Menendez et al.).

As per claim 11, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  discloses the method of claim 8.  Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. does not explicitly disclose, however, Menendez et al. discloses wherein the stored qualification information associated with the customer includes the time of the rental. (see Menendez et al. paragraphs [0009] - [0012] noting information stored includes Dalit et al., methods of Lee, methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to verify/validate the identity of a user for security purposes (see, for example, Paragraph [0150] of Menendez et al.)

As per claim 12, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  discloses the method of claim 8.  Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. does not explicitly teach but Menendez et al. does teach wherein the stored qualification information associated with the customer includes the location of the rental. (see Menendez et al. paragraphs [0009] - [0012] noting information stored includes reservation information such as time, date, and location of the rental).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the stored qualification information associated with the customer includes whether the customer has previously rented a vehicle as taught by Menendez et al. in the method, system, and CRM of Dalit et al., methods of Lee, methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the Menendez et al.).

As per claim 14, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  discloses the method of claim 8.  Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. does not explicitly teach, but Menendez et al. does teach wherein the stored qualification information associated with the customer includes a location of the rental and geographic information on the customer's driver's license (see Menendez et al. paragraphs [0009] -[0012] and [0103] - [0106] noting information stored includes information of the location of the rental; and driver's license information geographic location is verified by numeric numbers on the license).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the stored qualification information associated with the customer includes whether the customer has previously rented a vehicle as taught by Menendez et al. in the method, system, and CRM of Dalit et al., methods of Lee, methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to verify/validate the identity of a user for security purposes (see [0150] of Menendez et al.). 

Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dalit et al. (US Patent No. 8,577,810) in view of Lee (US PG Pub. 2012/0114196), in view of Muriello et al. (US PG Pub. 2012/0070029) and Bonalle et al. as applied to Claims 1 and 16 above, in further view of Kennberg et al. (US PG Pub. 2012/0323930).
As per claims 5 and 20, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. do not explicitly disclose, however, Kennberg et al. discloses wherein the information Kennberg et al.:[0013] noting an uploaded image that contains a timestamp and GPS data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the information associated with the second uploaded image of the customer includes a timestamp associated with the second uploaded image as taught by Kennberg et al. in the method, system, and CRM of Dalit et al., methods of Lee methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to improve matching and searching techniques for uploaded photos by systems other than the user system (see, for example, [0006] of Kennberg).
As per claims 6 and 21, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. do not explicitly disclose, however, Kennberg et al. discloses wherein the information associated with the uploaded second image of the customer includes a GPS location associated with the uploaded second image of the customer (Kennberg et al.:  [0013] noting an uploaded image that contains a timestamp and GPS data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the information associated with the second uploaded image of customer includes a GPS location associated with the uploaded image as taught by Kennberg et al. in the method, system, and CRM of Dalit et al. and system, methods of Lee methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to improve  [0006] of Kennberg).

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dalit et
al. (US Patent No.  8,577,810 in view of Lee (US PG Pub. 2012/0114196), in view of Muriello et al. (US PG Pub. 2012/0070029) and Bonalle et al. as applied to Claim 8 above, and in further view of Yancosek (US PG Pub. 2013/0011820).
As per claim 15, Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al.  does not explicitly disclose, however, Yancosek discloses wherein the stored qualification information associated with the customer includes the results of a dexterity test that can be performed by the customer using a mobile device (Yancosek:  [0013] and [0055] noting the storage of the results of measured dexterity data obtained on a mobile device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the stored qualification information associated with the customer includes the results of a dexterity test that can be performed by the customer using a mobile device as taught by Yancosek in the method, system, and CRM of Dalit et al., methods of Lee, methods of Muriello et al. and Bonalle et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to provide an accurate and non-evasive means for measuring dexterity (see, for example, [0003] - [0005] of Yancosek).




Affidavit/Declaration
The Declaration under 37 CFR 1.132 filed 01 June 2021 is insufficient to overcome the rejection of claims 1-22 based upon the rejections under 35 U.S.C. 101 and 103 as set forth in the last Office action because:  
 	The Declaration refers only to the system described in the above referenced application and not to the individual claims of the application.  As such the Declaration does not show that the objective evidence of nonobviousness is commensurate with the claims.  See MPEP 716. 

A)  Items 1-3,  these are background information without any arguments. 
B) Items 4-5, The Problem:  these are background information without any arguments. 
C) Item 6, The Solution: this is background information without any arguments. 
D) Item 7:  The Solution: This is merely describing the claimed invention; similarly, no argument/evidence is presented.
E) Item 8: U-Haul’s Invention is Not Obvious, this is background information without any arguments.
F) Item 9, this is background information without any arguments.
G) Item 10, this is merely describing the claimed invention; similarly, no argument/evidence is presented.
H) Item 11, this is background information without any arguments. 
I)  Item 12, describing claimed invention
J) Items 13-14, describes benefits, however, the evidences are not claimed
K) Item 15, Commercial Success and Customer Acceptance:  
L) item 16, transactions
M) Items 17-18, Customer reviews, opinions
N) Item 19, Praise by Law Enforcement, opinions
O) Items 20-25, Copying by Others in the Rental Business, 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                                                 

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
September 14, 2021